                              UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NORTH CAROLINA
                                    WESTERN DIVISION


JAMES MATTHEWS,                                      )
                                                     )
                          Plaintiff,                 )
                                                     )      JUDGMENT IN A CIVIL CASE
       v.                                            )
                                                     )      CASE NO. 5:18-CV-60-D
NANCY A. BERRYHILL, Acting Commissioner              )
of Social Security,                                  )
                    Defendant.                       )




Decision by Court.
This action came before this Court for ruling as follows.

IT IS ORDERED, ADJUDGED, AND DECREED that the court adopts the conclusions in the
M&R [D.E. 27]. Plaintiff's motion for judgment on the pleadings [D.E. 15] is GRANTED,
defendant's motion for judgment on the pleadings [D.E. 17] is DENIED, and the action is
REMANDED to the Commissioner pursuant to 42 U.S.C. § 40S(g).




This Judgment Filed and Entered on February 12, 2019, and Copies To:
Charlotte Williams Hall                              (via CM/ECF electronic notification)
Mark J. Goldenberg                                   (via CM/ECF electronic notification)




DATE:                                        PETER A. MOORE, JR., CLERK
February 12, 2019                            (By) /s/ Nicole Sellers
                                              Deputy Clerk
